Anderson, J.,
delivered the opinion of the court.
This is the second appearance of this case in this court. ■As here on the first appeal it is reported in 128 Miss. 749, 91 So. 449. The case is here now on bill, answer, and proofs. The clerk of the board of supervisors of Yazoo county, claiming to have found among the papers and records in his office the original certificate of the township trustees signed by them as required by law, has, without a precedent order or resolution of the board of supervisors authorizing it, written the names of said trustees in the *415minutes of the board of supervisors where they should have appeared if signed to the original certificate. In other words, the clerk of the board of supervisors has undertaken to do now what he conceived was his duty to do some years ago when said certificate was acted on by the board of supervisors. The clerk, of course, in doing this proceeded upon the idea that the original certificate of the township trustees at the time it was filed in his office and acted upon by the board of supervisors contained their signatures. Whether this was true or not is not shown by the evidence. The presumption is that the order of the board of supervisors showing the absence of the signatures represented the true facts as they existed at the time of the making of such order. But if the contrary were shown, still the clerk had no authority at a subsequent meeting to amend the record of the board of supervisors by inserting the names of the trustees. The clerk of a court has no authority to amend, -change, or correct the judgment of a court without a precedent order of the court directing him so to do. 23 Cyc. 863, and cases referred bo in notes. The same principle applies to the orders and judgments of a board of supervisors. Under our system the boards of supervisors in many respects act judicially and are courts, and their judgments and orders can be amended only in the manner the judgments and order of courts of record are required to be amended.
However, it is not necessary to rest the decision of this case alone on that ground. We hold that there was in fact never any meeting of the heads of families of the township as required by the statute; that, whether intended or not, what took place with reference to the meeting in question amounted in legal effect to a fraud on the rights of the beneficiaries of the sixteenth section. Appellant’s lease of the section had not expired by a year or two. For some unexplained reason he sought to surrender the unexpired portion and get a new lease for a period of fifteen years. He had the county attorney .to *416prepare notices calling a meeting of the heads of families of the township in which this section was located and had these notices posted. At the time appointed for the meeting there were only three persons present, namely, appellant and two of the trustees, Miller and Hairston. Miller was a brother-in-law of appellant. It may be conceded that they were all heads of families of the township. Appellant, of course, on account of his interest sat as judge in his own case. The two trustees were required by the statute to organize the meeting and take the sense thereof as to whether the land should be leased for a term of years. How could they organize a meeting of the heads of families when the only heads of families present to be organized besides appellant were themselves? Under the statute they acted as trustees for the entire township, that is, the heads of families of the entire township; at the same time they were called on to act for themselves as members of the heads of families, and one of them was further hampered by the fact that appellant, the only other head of a family of the township present, was his brother-in-law and deeply interested in the result. It would seem that the trustees could not organize the meeting and take the sense of it . and at the same time constitute its only membership; that one function would do away with the other. Furthermore, it was held in this case on the former appeal that the certificate of the trustees required by section 4711, Code of 1906, section 7522, Hemingway’s Code, was a fundamental step in making a valid lease of this sixteenth section. It is also true that the oath of the trustees required by the statute was equally vital. That was administered by the appellant, who was at the time mayor of some village in Yazoo county. In addition, the evidence tends to show that the amount for which this section was leased to appellant was insignificant as compared to its real value. We do not hold that each of these steps was illegal, or that any one of them was, but we do hold that all of them taken together with the other facts *417and circumstances in the case there was no meeting of the heads of families in the township as required by the statute; that what did take place, although the actors may have been prompted by the utmost good faith, amounted to a fraud in law on the rights of the beneficiaries of this sixteenth section, and vitiated the whole proceeding.

Affirmed.